DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/493,499, filed on September 12, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 22, 2021 was considered by the examiner.


Drawings
Any and all drawing corrections required in the parent application, 16/493,499, are required to be made in this continuation application. If Applicant has already incorporated said corrections, or no corrections were required, Applicant must make a statement to that effect to remove this objection.

Specification
Any and all specification corrections required in the parent application, 16/493,499, are required to be made in this continuation application. If Applicant has already incorporated said corrections, or no corrections were required, Applicant must make a statement to that effect to remove this objection.

	

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, 
Claim 1 is indefinite because of the term “highly”. The term “highly doped” is a relative term which does not indicate how much dopant needs to be used. Therefore, any layer doped can be considered highly doped as there is no reference to judge, or ascertain the requisite degree of, the term.
Regarding claim 13, 
Examiner does not know which figure Applicant is trying to claim with claim 13 (claim 13 is dependent on claim 1). Examiner has applied art, but does not understand claim 13 in relation to the disclosed figures and claim 1. The limitation which unclear is…
wherein the opening layer is of AlInGaN or InGaN  and contains indium and all remaining regions of the p-layer are of AlGaN.
Examiner does not know what element is “all remaining regions of the p-layer are of AlGaN” in Applicant’s figure. Examiner requires Applicant in response to this office action to provide an annotated figure which shows all the claim 13’s, including independent claim 1’s, limitations.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 9-11, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon, Yeo Jin (KR 101165258 B1) (“Yoon”), in view of Sugawara (US 2004/0119082 A1) (“Sugawara”).
Regarding claim 1, Yoon teaches at least in figure 2:
an n-type n-layer (30), 
a p-type p-layer (50) and 
an intermediate active zone (40) configured to generate ultraviolet radiation (page 2 of 5 at lines 1-2, where the device can emit UV light); and
an ohmic-conductive electrode layer (60 or 70) directly located on the p-layer (50), 
wherein the n-layer (30) and the active zone (40) are each of AlGaN  (page 3 of 5 where 30 comprises Al, Ga, and N; page 3 of 5, where 40 can be AlGaN) and the p-layer is of AlGaN or InGaN (page 3 of 5, where 40 can be InGaN or AlGaN), 

Yoon does not teach:
a p-type semiconductor contact layer having a varying thickness and a plurality of thickness maxima directly located on the p-layer;
wherein the semiconductor contact layer is a highly doped GaN layer, and
wherein the thickness maxima have an area concentration of at least 104 cm-2.

Sugawara teaches at least in figure 1:
A p-type semiconductor contact layer (16/18), 
Wherein the p-type semiconductor contact layer (16/18) is highly doped GaN (¶ 0049, where 16 is doped with Mg. The term “highly doped” is a relative term which does not indicate how much dopant needs to be used. Therefore, any layer doped can be considered highly doped as there is no reference to judge the term from.).
It would have been obvious to one of ordinary skill in the art to add a p-type contact layer to the device of Yoon as this would allow for a better ohmic contact between the electrode (60/70) and p-layer (50) of Yoon.

Yoon does not teach:
wherein the thickness maxima have an area concentration of at least 104 cm-2.

However, the thickness maxima, or the amount of v-grooves, appears to be a result effective variable based upon the parameters of growth of the contact layer and/or p-layer, and/or the removal, or lack thereof, of the defects during growth of the layer(s). Page 3 of 5. See Kitamura et al., “Fabrication of GaN Hexagonal Pyramids on Dot-Patterned GaN/Sapphire Substrates via Selective Metalorganic Vapor Phase Epitaxy”, Jpn. J. Appl. Phys. Vol. 34 (1995) pgs. 1184-1186. 
Regarding claim 2, 
wherein the semiconductor contact layer is formed by V-defects filled with highly doped GaN (this is a product-by-process term, as can be seen in Sugawara 16/18, and Yoon 50, there are v-defects).
Regarding claim 3, Sugawara teaches at least in figure 1:
Wherein the semiconductor contact layer (16/18)is formed by contact islands of highly doped GaN (18).
Regarding claim 4, 
Claim 4 is directed to the method of making the device of claim 1. The mask layer is not in the final layer. The function of the masking layer is to create the islands. Under MPEP 2113 the product is not limited by the process of making the device. Thus, this process step does not add patentability to the device claim.
Regarding claim 9, the combination of Sugawara and Yoon teach:
wherein a side of the electrode layer (Yoon 70) facing the semiconductor contact layer (Sugawara 16/18) and a side of the active zone (Yoon 40) facing away from the p-layer (Yoon 50) are planar (the sides are planar).
Regarding claim 10, Sugawara teaches at least in figure 1:
wherein the semiconductor contact layer (16/18) is formed by a plurality of contact islands and is not a continuous layer (this is a result effective variable based upon how much one wants to etch layer 16 to form element 18. One may try to etch 16 so that only 18 remains. The reason one would want to do this is because Sugawara teaches that the function of 18 is to reduce contact resistance between the electrode and the active layer. ¶ 0066. By having 18 be isolated from each other it may reduce the contact resistance even further. Thus, it would have been obvious to one of ordinary skill in the art to try and form isolated islands such that the isolated islands are not a continuous layer.).
Regarding claim 11, 
Claim 11 is a matter of optimizing the number of islands in a given area, and optimizing the thickness of each island 18. This would have been obvious based upon the analysis stated in claim 10 above, and additionally, the amount of contact required to make a ohmic contact between the electrode and p-layer. Therefore, because the general conditions are disclosed in the prior art is it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955). Thus optimization of the claim would be obvious to one of ordinary skill in the art.
Regarding claim 16, Yoon teaches at least in figure 2:
wherein the electrode layer (60 of 60/70) comprises a transparent conductive oxide directly on the semiconductor contact layer, or the electrode layer consists of at least one transparent conductive oxide (60 is ITO).
Regarding claim 17, 
wherein the ultraviolet radiation has a wavelength of maximum intensity between 205 nm and 260 nm, inclusive (this is a characteristic of the device when it is used. Because the prior art teaches all of the claimed structural features of claim 1, when used the device must also have this characteristic.)

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon, Ye, in view of Sugawara, in view of Shur et al. (US 8,787,418 B2) (“Shur”).
Regarding claim 5, Sugawara teaches at least in figure 1:
wherein the contact islands, which are of GaN with an Mg dopant (¶ 0049).

Yoon and Sugawara do not teach:
wherein the Mg concentration between 109 cm-3 and 1023 cm-3, inclusive, 

Shur teaches:
The doping concentration of Mg in a p-type cladding, or contact layer, can be higher than 5x1018 cm-3.
It would have been obvious to one of ordinary skill in the art to combine Shur with the prior art as the prior art is silent with respect to the actual doping concentration of the GaN contact layer. Therefore, it would have been obvious to one of ordinary skill in the art to search for a reference, such as Shur, which teaches this.
	
Sugawara teaches:
are planarized (this is a product-by-process limitation which only requires a flat surface which is taught by Sugawara) with an intermediate layer (19, where Sugawara 19 is equivalent to Yoon 60) so that a continuous contiguous layer is formed by the intermediate layer (Sugawara 16; Yoon 60) and the contact islands (Sugawara 16/18).
Regarding claim 6, the combination of Sugawara and Yoon teach:
wherein the intermediate layer (Sugawara 16; Yoon 60) and the contact islands (Sugawara 16/18) directly adjoin the electrode layer (Yoon 70).
Regarding claim 7, the combination of Sugawara and Yoon teach:
wherein the intermediate layer (Sugawara 16; Yoon 60) and the contact islands  (Sugawara 16/18) terminate flush at a side facing the electrode layer (Yoon 70).

Claim(s) 1, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon, in view of Emerson et al. (US 2009/0029493 A1) (“Emerson”). 
Regarding claim 1, Yoon teaches at least in figure 2:
an n-type n-layer (30), 
a p-type p-layer (50) and 
an intermediate active zone (40) configured to generate ultraviolet radiation (page 2 of 5 at lines 1-2, where the device can emit UV light); and
an ohmic-conductive electrode layer (70) directly located on the p-layer (50), 
wherein the n-layer (30) and the active zone (40) are each of AlGaN  (page 3 of 5 where 30 comprises Al, Ga, and N; page 3 of 5, where 40 can be AlGaN) and the p-layer is of AlGaN or InGaN (page 3 of 5, where 40 can be InGaN or AlGaN), 

Yoon does not teach:
a p-type semiconductor contact layer having a varying thickness and a plurality of thickness maxima directly located on the p-layer;
wherein the semiconductor contact layer is a highly doped GaN layer, and
wherein the thickness maxima have an area concentration of at least 104 cm-2.

Emerson teaches at least in figure 2:
A p-type semiconductor contact layer (32), 
Wherein the p-type semiconductor contact layer (32) is highly doped GaN (¶ 0059, where 32 is doped with Si. The term “highly doped” is a relative term which does not indicate how much dopant needs to be used. Therefore, any layer doped can be considered highly doped as there is no reference to judge the term from.).
It would have been obvious to one of ordinary skill in the art to add a p-type contact layer to the device of Yoon as this would allow for a better ohmic contact between the electrode (60/70) and p-layer (50) of Yoon.

Yoon does not teach:
wherein the thickness maxima have an area concentration of at least 104 cm-2.

However, the thickness maxima, or the amount of v-grooves, appears to be a result effective variable based upon the parameters of growth of the contact layer and/or p-layer, and/or the removal, or lack thereof, of the defects during growth of the layer(s). Page 3 of 5. See Kitamura et al., “Fabrication of GaN Hexagonal Pyramids on Dot-Patterned GaN/Sapphire Substrates via Selective Metalorganic Vapor Phase Epitaxy”, Jpn. J. Appl. Phys. Vol. 34 (1995) pgs. 1184-1186. 
Regarding claim 12 Emerson teaches at least in figure 1:
wherein the thickness maxima are formed by V-defects (layer 42 or 40) filled with material of the semiconductor contact layer (32), and 
wherein the V-defects have an opening angle between 30° and 90°, inclusive (figure 2 shows an opening around 45 degrees to a centerline, or 90 degrees total).
Regarding claim 13 Emerson teaches at least in figure 1:
wherein the p-layer (Yoon 50) comprises an opening layer (Emerson 42) in or at which the defects open to the V-defects (Yoon 50 would open to Emerson 32), and 
wherein the opening layer is of AlInGaN or InGaN (Emerson 42) and contains indium and all remaining regions of the p-layer are of AlGaN (the remainin layers are the part of Emerson 42 enveloped by the cone of the v-defect)
Regarding claim 14 The combination of Emerson and Yoon teach:
wherein the opening layer (Emerson 42) is located on a side of the p-layer (Yoon 50; Emerson 40) facing the active zone (Yoon 40) and a distance between the active zone (Yoon 40) and the opening layer (Emerson 42)  is at most 30 nm (Emerson 40 can be 10-200Å, or 1-20 nm; ¶ 0069).


Potentially Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8,  
The prior art does not teach the intermediate layer is AlGaN. Rather, the prior art teaches the intermediate layer is ITO. This claim is directed to Applicant’s figure 7A-7C.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT WALL/Primary Examiner, Art Unit 2822